                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT
------------------------------------------------------x
                                                      :
UNITED ILLUMINATING CO.                               :       3: 18 CV 327 (WWE)
                                                      :
v.                                                    :
                                                      :
WHITING-TURNER CONTRACTING                            :       DATE: OCT. 7, 2019
CO ET AL                                              :
                                                      :
------------------------------------------------------x

RULING ON DEFENDANT WHITING-TURNER’S MOTION TO COMPEL (DOC. NO. 183)
      AND PLAINTIFF’S MOTION FOR PROTECTIVE ORDER (DOC. NO. 223)

        This litigation arises out of numerous problems with in the construction of two buildings

in Orange, Connecticut. The Whiting-Turner Contracting Company [“Whiting-Turner”]

contracted with the plaintiff United Illuminating Company [“United Illuminating”] for the

construction of these two buildings. In February 2018, United Illuminating filed suit against

Whiting-Turner to recover amounts to remedy the outstanding construction issues and amounts

paid to investigate and remedy certain issues. Multiple third and fourth-party complaints were

filed, and to date, there are nine parties in this case, including sub-contractors and insurers. Under

the current scheduling order, document discovery is to be completed by November 12, 2019;

mediations are scheduled for December 2019 and January 2020, and, if necessary, fact discovery

will proceed to July 2020. (See Doc. No. 180).

I.      PROCEDURAL BACKGROUND

        On August 19, 2019, the defendant Whiting-Turner filed the underlying Motion to Compel

(Doc. No. 183), with brief (Doc. No. 184), affidavits and exhibits in support (Doc. No. 183),

seeking: (1) a computation of damages claimed by United Illuminating relating to its claim for

$3,000,000 “already incurred [before February 23, 2018] . . . . to repair defects with the Central
Facility’s heating and cooling systems and power systems” [“the Mechanical Claim”], as alleged

in paragraph 12 of the Complaint; and, the production of all “documents or other evidentiary

material” on which its computation of damages for its Mechanical Claim is based, “including

materials bearing on the nature and extent of injuries suffered[]”; (2) an order compelling United

Illuminating to answer Interrogatory Nos. 5 and 6, related to the alleged defects and its $3,000,000

in alleged costs “already incurred” before February 23, 2018 for its Mechanical Claim; (3)

sanctions in the form of striking this $3,000,000 claim; (4) an order compelling the production of

documents, including certain electronically stored information [“ESI”], dating back to January 1,

2008, as well as back up files to replace ESI that United Illuminating claims was lost during an

“email migration” in 2012, including emails for two United Illuminating custodians, Vallillo and

Torgerson, who were significantly involved with the Central Facility Project by applying the

agreed upon search terms to the agreed upon time frame; and (5) an order compelling United

Illuminating to produce a list of exclusionary search terms that it is using to exclude from

production ESI that is responsive to the agreed upon search terms, or, in the alternative, to produce

all ESI responsive to the agreed upon search terms without the use of exclusionary search terms.

(Doc. No. 184 at 2-3). Whiting-Turner also seeks sanctions and the appointment of a Magistrate

Judge to oversee discovery. (Doc. No. 184 at 3).

       Ten days later, United Illuminating filed a Motion for Protective Order (Doc. No. 187) with

brief and multiple exhibits in support. The issue underling this Motion is the emails lost during

United Illuminating’s email migration. When undertaking discovery, United Illuminating learned

that email before 2010 is unavailable because of this email migration that it originally disclosed

occurred in 2012, but actually occurred between March and June 2011. In response, Whiting-

Turner noticed a deposition for September 3, 2019, seeking testimony on topics relating to United



                                                 2
Illuminating’s email migration, and served a Request for Production of Documents related thereto.

(Doc. No. 187-1 at 3). The Motion for Protective Order followed.

        Ten days thereafter, United Illuminating filed an Emergency Motion for Postponement of

Deposition, relating to its Motion for Protective Order. (Doc. No. 188). On the same day, the

Court (Eginton, J.) referred all the pending discovery motions to this Magistrate Judge. (Doc. Nos.

190, 193; see Doc. Nos. 187, 188, 189)

        Following an immediate telephonic conference held the same day, the Court granted the

plaintiff’s Emergency Motion for Postponement of Deposition (Doc. No. 197; see also Doc. Nos.

188, 192, 189, 198), and scheduled a continued telephonic conference for September 4, 2019, to

address the plaintiff’s Motion for Protective Order (Doc. No. 187). During the conference call,

the parties reported some progress towards resolving the Motion for Protective Order (Doc. Nos.

197, 199), and a continued call was set for September 16, 2019. (Doc. No. 200). On September

9, 2019, the plaintiff filed its brief in opposition to Whiting-Turner’s Motion to Compel. (Doc. No.

203).

        The Court held a productive conference call on September 16, 2019 (Doc. Nos. 200, 204),

following which the Court denied United Illuminating’s Motion for Protective Order without

prejudice to renewal. (Doc. No. 206). The Court’s Memorandum of the Telephonic Discovery

Conference reads:

                Counsel agreed that they will continue to work together to address
        outstanding issues through a phase process as they described it to the Court. If the
        parties hit an impasse, they shall contact the Court for a telephonic conference call.
        No deposition relating to the server issue shall be noticed prior to a conference call
        with the Court and an opportunity for United Illuminating to refile its Motion for
        Protective Order.

                Additionally, as agreed upon by counsel, the parties will continue to work
        to resolve the issues in Whiting-Turner’s Motion to Compel (Doc. No. 183).



                                                  3
              A follow up telephonic status conference to discuss discovery, including the
       Motion to Compel, and to address settlement, is set for Thursday, September 26,
       2019 at 11:30 a.m.

(Doc. No. 205).

       On September 23, 2019, Whiting-Turner filed its reply to its Motion to Compel. (Doc. No.

214). Two days later, United Illuminating filed a Motion for Permission to File a Sur-Reply brief

(Doc. No. 215); Whiting-Turner filed an objection the same day. (Doc. No. 216). The Court held

its telephonic discovery conference the next day (Doc. No. 218), during which it granted United

Illuminating’s Motion for Permission to File a Sur-Reply brief and set the remaining outstanding

issues down for oral argument on October 4, 2019. (Doc. Nos. 217-19).

       The day before the oral argument, United Illuminating filed a Statement of Position on

Outstanding Discovery Issues, with exhibits in support (Doc. No. 222), and filed its renewed

Motion for Protective Order (Doc. No. 223). Later that day, Whiting-Turner filed its Statement of

Position, with exhibit in support. (Doc. No. 225). The Court heard oral argument on October 4,

2019. (Doc. No. 226; see Doc. No. 219).

       A.     MOTION TO COMPEL

       There are six issues addressed in Whiting-Turner’s Motion to Compel. After consideration

of the parties’ extensive briefing, and lengthy oral argument before the undersigned, the Court

articulated its ruling on each of these issues on the record during the October 4, 2019 oral

argument, and memorializes these conclusions as follows:

              1.       COMPUTATION OF DAMAGES RELATING TO PARAGRAPH 12 OF
                       THE COMPLAINT

       United Illuminating shall continue to produce responsive documents, on a rolling basis, up

to the deadline for document discovery, which is November 12, 2019.




                                               4
               2.      INTERROGATORY NO. 5 AND INTERROGATORY NO. 6

       Consistent with the Court’s Order regarding United Illuminating’s production relating to

the computation of damages, United Illuminating shall continue to supplement its production

through its rolling compliance, up to November 12, 2019. United Illuminating shall answer

Interrogatory Nos. 5 and 6 as fully as it can, meaning, as the Court stated on the record, that when

United Illuminating is asked to identify defects, United Illuminating shall be as specific as it can

in its responses, so that Whiting-Turner can determine which sub-contractor performed the

allegedly defective work, and which additional costs allegedly flowed from that defective work.

               3.      SANCTIONS

       Federal Rule of Civil Procedure 37(d)(1)(A)(ii) states that the “court may, on motion, order

sanctions if . . . a party, after being properly served with interrogatories under Rule 33 or a request

for inspection under Rule 34, fails to serve its answer, objections, or written response.” Id. Rule

37(d) sanctions “are reserved for the most flagrant instances of discovery non-compliance.” Doe

v. Mastoloni, 307 F.R.D. 305, 308 (D. Conn. 2015) (emphasis in original). In light of United

Illuminating’s production, and continued production on a rolling basis, the Court will not impose

sanctions.

               4.      VALLILLO AND TORGERSON EMAILS

       Whiting-Turner initially sought in its motion to compel all emails involving top executives

Vallillo and Torgerson, and United Illuminating objected to that request. After extensive

discussion of the issue at oral argument on October 4, 2019, the parties agreed that United

Illuminating would respond to the following, limited request by November 12, 2019: “In the event

that United Illuminating discovers that Mr. Vallillo was the subject of one or more “extenuating

circumstances” such that emails for the 2009-2011 period are available (in back up form, or are



                                                  5
generally in existence), United Illuminating shall produce emails responsive to the agreed upon

search terms for the period of 2009-2012, on or before November 12, 2019.”

               5.     EXCLUSIONARY SEARCH TERMS

       As agreed upon by counsel during oral argument on October 4, 2019, United Illuminating

will provide its exclusionary search terms in exchange for Whiting-Turner’s production of its

exclusionary search terms. Both parties will exchange those terms on October 11, 2019.

               6.     ELECTRONIC AND PAPER PRODUCTION OF DOCUMENTS

       As discussed on the record, United Illuminating will produce responsive electronic

documents by November 12, 2019, and counsel for United Illuminating confirmed that, to date, all

paper documents have been produced. Whiting-Turner will complete its production of documents

by November 12, 2019.

       B.      RENEWED MOTION FOR PROTECTIVE ORDER

       On October 3, 2019, United Illuminating renewed its Motion for Protective Order (Doc.

No. 223) in response to Whiting-Turner re-noticing the Rule 30(b)(6) deposition for October 28,

2019. According to United Illuminating, Whiting-Turner is seeking “irrelevant information

including, but not limited to, United Illuminating’s document retention policies for the period and

its issuance of litigation holds.” (Doc. No. 222 at 9; see Doc. No. 223).

       Rule 26(b)(1) of the Federal Rules of Civil Procedure sets forth the scope and limitations

of permissible discovery:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the important of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to the relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be discoverable.



                                                 6
FED. R. CIV. P. 26(b)(1). The Advisory Committee’s Notes to the 2015 amendment of Rule 26

further explain that

       [a] party claiming that a request is important to resolve the issues should be able to
       explain the ways in which the underlying information bears on the issues as that
       party understands them. The court’s responsibility, using all the information
       provided by the parties, is to consider these and all the other factors in reaching a
       case-specific determination of the appropriate scope of discovery.

FED. R. CIV. P. 26 advisory committee’s note to 2015 amendment. A party from whom discovery

is sought, may seek a protective order to shield itself from “annoyance, . . . undue burden or

expense[.]” FED. R. CIV. P. 26(c)(1). A court may issue a protective only after the moving party

demonstrates good cause. In re Agent Orange Prod. Liab. Litig., 821 F.2d 139, 145 (2d Cir. 1987).

“To establish good cause under Rule 26(c), courts require a particularized demonstration of fact,

as distinguished from stereotyped and conclusory statements.” Id. (citations and internal quotation

marks omitted).

       In this case, United Illuminating has moved for the entry of a protective order on grounds

that the discovery sought is irrelevant and not proportional, and some of the discovery sought is

privileged. In response, Whiting-Turner argues specifically that the relevance of the 2009-2011

emails it seeks is “beyond dispute[,]” as the design took place in 2009-2010, and the construction,

testing and inspection took place in 2010-2012. (Doc. No. 225 at 4). Whiting-Turner argues that

documents produced to date suggest that the defects alleged by United Illuminating, are the result

of United Illuminating’s decisions in the design, testing and inspection of the Project, which were

“likely discussed more candidly in internal emails between [United Illuminating] employees in

2009-2011.” (Id.). Thus, “[i]f all of these emails have been deleted, Whiting-Turner needs to

confirm when that happened relative to [United Illuminating’s] expectation of litigation.” (Id.).




                                                 7
Rather than proceed with a 30(b)(6) deposition, however, Whiting-Turner expressed its

willingness to accept an affidavit from an authorized United Illuminating representative. (Id.at 7).

           After considering Whiting-Turner’s proposal, and hearing extensive argument on this

issue, the Court directed, and the parties agreed, that, in lieu of a deposition, an authorized United

Illuminating representative shall complete an affidavit containing clear and complete answers to

the following questions:1

           1.       United Illuminating claims that only six months of emails were migrated from
                    Lotus Notes to MS Outlook during the 2011 email migration.

                             a. Was it the same six month period for all custodians?

                             b. What six months of email was migrated for the custodians previously
                                listed including Torgerson and Vallillo?

           2.       United Illuminating claims that additional emails were preserved due to
                    “extenuating circumstances.”

                             a. Identify all “extenuating circumstances” which led to the preservation
                                of emails in addition to the “six months.”

                             b. Identify every custodian (defined as other employees who may be
                                copied on Project emails) for whom emails were preserved based on
                                “extenuating circumstances” and the scope of the emails preserved by
                                date and/or subject as applicable.2

           3.       United Illuminating claims that the Lotus Notes email archive server “failed.”

                             a.    Is the server in United Illuminating’s possession, custody or control?
                                  (Answer yes or no)

                             b. When did United Illuminating staff realize that the emails regarding the
                                Central Facility Project were gone?3


1
 As agreed upon during oral argument, the foregoing questions are not intended to implicate privileged information,
and United Illuminating’s responses are limited to non-privileged documents or communications.

2
    This question has been modified from the original question, as discussed during oral argument.

3
 In Whiting-Turner’s draft proposal, this question was labeled as 3.d. It has been modified from the original question,
“When did [United Illuminating] discover that it had failed?” See note 1 supra.


                                                           8
                             c. Identify whether this server was the only backup source for United
                                Illuminating’s emails from 2009-2011. (Answer yes or no)4

           4.       United Illuminating claims that United Illuminating learned that the 2009-2011
                    email was lost “in gathering discovery.”5

                             a. Explain when United Illuminating discovered that 2009-2011 email
                                relevant to the Central Facility Project had been lost.6

           5.       Explain all steps taken by United Illuminating to determine whether there are 2009-
                    2011 emails relevant to the Central Facility Project that remain in existence and
                    what they discovered.7

                             a. Did United Illuminating ask each custodian whether they had any
                                backup, PST or other electronic or printed copies of these emails?
                                (Answer yes or no)

                             b. Did United Illuminating investigate whether any United Illuminating
                                custodians with involvement in the Central Facility Project had some or
                                all of their 2009-2011 emails preserved due to an extenuating
                                circumstance? (Answer yes or no)

                             c. Did United Illuminating investigate whether any additional backup
                                media exists containing this media?

                             d. Did United Illuminating discover that sources of these 2009-2011emails
                                relevant to the Central Facility Project became available for any other
                                reason other than the 2011 migration?

           6.       Identify all dates when United Illuminating issued litigation hold instructions
                    related to the Central Facility project.8




4
    In Whiting-Turner’s draft proposal, this question was labeled as 3.e.

In Whiting-Turner’s draft proposal, this question was labeled as 3.f.
5


6
 In Whiting-Turner’s draft proposal, this question was labeled as 3.g and was modified to remove “(date and
circumstances)”.

In Whiting-Turner’s draft proposal, this was labeled as 4. With the exception of subsection c, all of these questions
7

were modified during the hearing before the Court. See note 1 supra.

8
  In Whiting-Turner’s draft proposal, this question was labeled as 5 and was modified to remove “and who received
the litigation hold instructions”.


                                                             9
           7.       Did United Illuminating have a document retention/preservation policy for 2011
                    through the date of the destruction of the server? If so, what was the policy?9

           8.       Did United Illuminating have a policy relating to backup email practices and
                    procedures from 2011 through the date of destruction of the server? If so, what was
                    that policy?10

           Accordingly, the Renewed Motion for Protective Order (Doc. No. 223) is granted such

that the deposition will not go forward on October 28, 2019. In lieu of the deposition, by October

28, 2019, an authorized United Illuminating representative shall execute an affidavit containing

responses to the questions outlined above by the Court.

II.        CONCLUSION

           Accordingly, this Court concludes that Whiting-Turner’s Motion to Compel (Doc. No.

183) is granted in part and United Illuminating’s Renewed Motion for Protective Order (Doc. No.

223) is granted in part as set forth above.

           This is not a Recommended Ruling. This Ruling is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a); and

D. CONN. L. CIV. R. 72.2. As such, it is an order of the Court unless reversed or modified by the

district judge upon timely made objection.

           Dated at New Haven, Connecticut, this 7th day of October, 2019.

                                                                 __/s/ Robert M. Spector_____________
                                                                 Robert M. Spector
                                                                 United States Magistrate Judge




9
    In Whiting-Turner’s draft proposal, this question was labeled as 6 and was modified as stated above.

10
     In Whiting-Turner’s draft proposal, this question was labeled as 7 and was modified as stated above.


                                                           10
